 In the Matter of CHASEBRASS ANDCOPPER COMPANY, INC.andWATER.BURY BRASSWORKERS UNIONCase No. R-308.-Decided November 8, 1937Metal Products Manufact ining Iudnstiy-Investigation of Representatives.controversy concerning representation of employees: refusal by employer torecognize and bargain with union until question of representation is determinedby Board-Unit Appropriate for Collective Bargaining:production, maintenance,and shipping employees in one plant;centralization of management of two ofemployer's plants not conclusive as to question of appropriate unit ; history of-organization among employees;history of collective bargaining relations withemployer-Election Ordered -Petition Dismissed:no representative chosen byemployeesMr. Charles A. Graham,for the Board.Mr. C. E. Hart, Jr.,ofWaterbury, Conn., for the Company.Mr. J. J. Driscoll,ofWaterbury, Conn., for the Union.Mr. Lewis M. Gill,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 15, 1937, WaterburyBrassWorkers Union, hereincalled the Union, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofChase Brass and Copper Company, Inc., North Main Street, Water-bury, Connecticut, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On September 24, 1937, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act,and Article III, Section 3, of National Labor Relations. Board Rulesand Regulations-Series 1, as,amended,,ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On September 25, 1937, the Regional Director issued a notice ofhearing to be held at Waterbury, Connecticut, on September 30,1937, copies of which were duly served upon the Company and the47 48NATIONAL LABOR RELATIONS BOARDUnion.Pursuant to the notice, a hearing was held at Waterbury,Connecticut, on September 30, 1937, before Harold R. Korey, theTrialExaminer duly designated by the Board.The Board andthe Company were represented by counsel, and the Union was repre-sented by one of its officers.All participated in the hearing.Fullopportunity to be heard, to examine and to cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded toall parties.A motion was made by the Board to amend the petitionso that the number and classification of employees on whose behalfthe petition was filed would include "500 production, maintenance,and shipping employees in the North Main Street rolling mill of theChase Brass and Copper Company, Inc." The motion was granted,and the ruling of the Trial Examiner thereon is hereby affirmed.No other motions or objections to the admission of any evidencewere made at the hearing.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company is a corporation, organized under the laws of Con-necticut in 1909, having its principal offices located in Waterbury,Connecticut.It has plants in Waterbury, Connecticut, and Cleve-land, Ohio.The Chase Metal Works Division of the Company,which is the division concerned in this case, consists of two plantslocated in Waterbury, one at North Main Street and one at Thomas-ton Avenue.The principal raw materials used in the Company'sbusiness are copper and zinc, all of which materials are purchasedoutside the State of Connecticut.The Company also uses certainother ra%v materials, including lead, tin, coal, lumber, oil, and acids,purchasing about 50 per cent of such other materials outside theState of Connecticut.Brass and copper alloys in sheet, rod, wire,and tubing are made in the Metal Works Division.About 65 percent of such products are sold outside the State of Connecticut andshipped by rail, truck, and ship.The Company maintains ware-houses in 15 States. It has 138 salesmen covering all States of theUnited States.It has numerous trade-marks and foreign patentsand advertises in newspapers, magazines, trade publications, andby direct mail.IT.THE UNIONWaterbury Brass Workers Union, herein called the Union, is alabor organization admitting to membership production, maintenanceand shipping employees of the Company. It is Local No. 251 of DECISIONS AND ORDERS49the International Union of Mine, Mill, and Smelter Workers, anindustrial union for the brass and copper industry, affiliated withthe Committee for Industrial Organization.III.THE QUESTION, CONCERNING REPRESENTATIONThe Union has engaged in negotiations with the Company sinceabout February or March, 1937.A series of conferences have beenheld, during which the Company has apparently recognized theUnion as the representative of its own members in the North MainStreet plant.No contract, however, has been signed. It was madeclear at the hearing that the Company is unwilling to recognize theUnion as the exclusive bargaining agency, unless the Board findsthat the' employees at the North Main Street plant constitute aseparate unit appropriate for collective bargaining purposes, andthe Union establishes that it has been chosen as the representativeof the majority of such employees.The Union claims such a major-ity, but it desires an election and did not attempt at the hearing toestablish such a majority for purposes of certification without anelection.We find that a question of representation has arisen concerningemployees of the Company in its North Main Street plant.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation, which hasarisen in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tends tolead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V. THE APPROPRIATE UNITThe Union contended that the production, maintenance, and ship-ping employees in the Company's North Main Street plant in Water-bury, Connecticut, constitute an appropriate unit for the purposes ofcollective bargaining.The Chase Metal Works Division of the Com-pany has another plant, herein called the Thomaston Avenue plant,located about two miles from the North Main Street plant, and theCompany contended that employees in both plants should be groupedtogether as a single bargaining unit.The Chase Metal Works Divi-sion of the Company, consisting of these two plants, produces sheets,rods, wires, and tubing from brass and copper alloys.The Thomas-ton Avenue plant casts bars from which sheets are rolled.Rolling 50NATIONAL LABOR RELATIONS BOARDis done both there and at the North Main Street plant, the work ofwhich is restricted to such rolling operations.The rods, wires, andtubing are all made at the Thomaston Avenue plant.A total ofabout 2,035 men are employed at the Thomaston Avenue plant, whileabout 470 are employed at the North Main Street plant.The employees in the sheet department at the Thomaston Avenueplant and those in the North Main Street plant are engaged in almostidenticalwork, except for certain rolling operations on hot metalwhich occupy only a few men and are done only at the North MainStreet plant.Of course, the work outside the sheet department atthe Thomaston Avenue plant, consisting of casting bars for rolling,and making various types of rods, wires, and tubing, has no counter-part at the North Main Street plant.The Company's argument for considering both plants together asone unit rests in great measure on the fact that the management ofthe two plants is centralized, and the rates of pay the same for similartypes of work.Production orders for both plants are handled atthe Thomaston Avenue plant.Pay checks for both plants are madeout there.Financial figures for the two plants are merged.Andwhile separate assistants to the employment manager have authorityto hire and fire employees at the respective plants, the usual practiceis to consult with the employment manager, whose jurisdiction coversboth plants.There is one works manager who has general supervisionover the work at both plants, although there is a mill superintendentat each plant who has direct supervision.It should be noted that the Company has a third plant in Water-bury, called the Noera plant, which works with steel rather than withbrass, and the works manager has jurisdiction over all three plants.The Noera plant is not, however, part of the Chase Metal Works Di-vision of the Company.The production records are kept separatelyfor this plant, since it does a different type of work than the twoplants heretofore mentioned.The Union, has been recognized by theCompany as the sole bargaining agency for the Noera plant.The Company is said to have considered consolidating the sheetrolling operations and transferring all of such work to the Thom-astonAvenue plant.This proposal, however, has admittedly notreached the status of a definitely scheduled move.While it appears from the above facts that a bargaining unitincluding both the North Main Street plant and the ThomastonAvenue plant would be practicable as far as. the set-up. of the Com-pany is concerned, the employees have organized on the basis ofseparate plants.The Union claims a majority of the employees attheNorth Main Street plant, and the Company-met with Unionrepresentatives during the spring of 1937 to discuss problems, such ashours of work, concerning the employees at that plant.There was DECISIONS AND ORDERS51no evidence or claim that the Union had any membership in theThomaston Avenue plant,although employees at that plant areeligible formembership.Furthermore,it appears that there is a "Chase Metal Workers Asso-ciation", herein called the Association, which has negotiated withthe Company in regard to problems of the Thomaston Avenue plantemployees.This Association was apparently formed early in 1937,and admits to membership employees in both plants.There wasuncontroverted testimony,however, that the Association does nothave a single member in the North Main Street plant.While thereis no evidence of any contractual relationships between the Companyand either the Union or the Association,the fact that negotiationshave been conducted on the basis of separate plants points to thefeasibility of treating the North Main Street plant as a separate unit.There is no evidence that the Company has ever negotiated with theemployees of the two plants as a unit.The fact that the Company has centralized the management ofthe two plants to a great extent is not conclusive as to the questionof the appropriate unit for collective bargaining.We believe thatin the light of all the circumstances of this case, primary considera-tion should be given to the basis on which the employees have or-ganized, which,in turn, is the basison which pastnegotiationsbetween the Company and the employees have been conducted.Following ourusual practice,we shall exclude supervisory em-ployees from the unit of production,maintenance,and shippingemployees,in the absence of any evidence pointilig to a differentconclusion.In order to insure to the Company's employees the full benefitof their right to self-organization and collective bargaining, andotherwise to effectuate the policies of the Act,we find that the pro-duction,maintenance and shipping employees in its North Main'Street plant inWaterbury,Connecticut,excepting supervisory em-ployees, constitute a unit appropriate for the purposes of collectivebargaining in respect to rates of pay, wages,hours of employment,and other conditions of employment.W. THE DETERMINATION OF REPRESENTATIVESThe question of representation which has arisen can only be re-solved by means of an election by secret ballot.The Company sub-mitted asan exhibit a pay roll of the employees in the North MainStreet plant as of the week ending September 4, 1937.1However,the record contains no indication as to whether any of the partiesdesire this pay roll to be determinative of the employees eligible toiBoard's Exhibit No. 2. 52NATIONAL LABOR RELATIONS BOA1rnvote in the election. In the absence of any such indication, we willdirect that the production, maintenance, and shipping employees inthe North Main Street plant on the pay roll of the Company forthe period immediately preceding the date of the Direction of Elec-tion, except supervisory employees and those who quit or are dis-charged for cause between such date and the date of the election,shall be entitled to vote.There was no suggestion at any time during the hearing that theChase Metal Workers Association should be given a place on theballot.There was uncontroverted testimony that the Associationdid not have any membership in the North Main Street plant. Inview of the circumstances, we see no reason for placing the Associa-tion on the ballot.CONCLUSIONS OF LAWUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following conclusions oflaw :1.A question affecting commerce has arisen concerning the rep-resentation of employees of Chase Brass and Copper Company, Inc.,North Main Street, Waterbury, Connecticut, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.All production, maintenance, and shipping employees of theCompany in its North Main Street plant in Waterbury, Connecticut,except supervisory employees, together constitute a unit appropriatefor the purposes of collective bargaining, within the meaning ofSection 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, Section 8of National Labor Relations Board Rules and Regulations-Series 1,as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with the ChaseBrass and Copper Company, Inc., North Main Street, Waterbury,Connecticut, an election by secret ballot shall be conducted withina period of fifteen (15) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Second Region, acting in this matter as the agent of theNational Labor Relations Board, and subject to Article III, Section9,of said Rules and Regulations, among those employees of the DECISIONS AND ORDERS53Chase Brass and Copper Company, Inc., in its North Main Streetplant, engaged in production, maintenance, and shipping, on the payroll of the said Company for the last pay roll period immediatelypreceding the date of this Direction, except supervisory employeesand those who quit or are discharged for cause between such dateand the date of the election, to determine whether or not they desireto be represented by Waterbury Brass Workers Union for the pur-poses of collective bargaining.[SAME TITLE]SUPPLEMENTAL DECISIONANDORDERJanuary 10, 1938On November 8, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled case.The Direction of Election directed that anelection by secret ballot be held among those employees of ChaseBrass and Copper Company, herein called the Company, in its NorthMain Street plant in Waterbury, Connecticut, engaged in production,maintenance, and shipping, except supervisory employees and thosequitting or discharged for cause before the election, to determinewhether they desired to be represented by Waterbury Brass WorkersUnion, herein called the Union, for purposes of collective bargaining.Pursuant to the Direction, an election by secret ballot was con-ducted on December 1, 1937, at Waterbury, Connecticut, under thedirection and supervision of the Regional Director for the SecondRegion (New York City). On December 3, 1937, the said RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 1, as amended, issuedand duly served upon the parties an Intermediate Report on theballot.No exceptions to the Intermediate Report have been filedby any of the parties.As to the results of the secret balloting, the Regional Directorreported as follows :Total Number Eligible to Vote -------------------------------- 439Total Number of Ballots Cast_______________________________ 422Total Number of Votes in favor of the Waterbury Brass Work-ers Union, Local No. 251, C I. O___________________________179Total Number of Votes against the aforementioned union -----240Total Number of Blank Votes________________________________0Total Number of Void Ballots_______________________________3Total Number of Challenged Votes___________________________0 54NATIONAL LABOR RELATIONS BOARDThe results of the election show that no collective bargaining rep-resentative has been selected by a majority of the employees.Thepetition for investigation and certification of representatives ofemployees of the Company will therefore be dismissed.ORDERBy virtue of Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections(8) and (9), ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, it is hereby ordered that the petition for investigation andcertification of representatives of employees of ChaseBrass andCopper Company, Inc., filed by WaterburyBrassWorkers Union,be, and it hereby is, dismissed.MR. DONALD WAKEFIELD SMITH tookno,partinthe considerationof the above Supplemental Decision and Order.